Citation Nr: 1146408	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability.

2.  Entitlement to service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability.


REPRESENTATION

Veteran represented by:	Alpha Veterans Disability Advocates, 
	Agent Lauren Murphy


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1946 to January 1950.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.

In February 2010, VA received the Veteran's Substantive Appeal (on VA Form 9) concerning the denial of his claim for service connection for bilateral hearing loss.  A subsequent September 2011 rating decision granted service connection for his bilateral hearing loss, and to date, the Veteran has not appealed the initial disability rating or effective date assigned for the bilateral hearing loss.  Therefore, this claim is considered to have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed August 1996 rating decision denied service connection for injuries to feet and heels, to include arthritis in the feet, ankles, legs, and knees.

2.  A subsequent, unappealed August 2005 rating decision denied the Veteran's petition to reopen his claim of service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability.

3.  The evidence pertaining to the Veteran's residuals of bilateral foot injuries with fractures and a bilateral heel disability submitted subsequent to the August 2005 Board decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1996 rating decision that denied service connection for injuries to feet and heels, to include arthritis in the feet, ankles, legs, and knees, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The RO's August 2005 rating decision that denied the Veteran's petition to reopen his claim of service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).

In an August 1996 rating decision, the RO denied service connection for injuries to feet and heels, to include arthritis in the feet, ankles, legs, and knees.  The decision held that the evidence of record did not establish that the Veteran suffered an in-service injury, and found that there was no evidence that the disorder was incurred in or aggravated by his active military service.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  

In May 2005, the Veteran filed a claim to reopen his previously denied claim for service connection.  In a subsequent August 2005 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection.  The Veteran was advised of his appellate rights.  He did not appeal this decision and it became final.  

In August 2009, the Veteran again filed a claim to reopen his previously denied claim for service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In making this determination, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, VA and private treatment records have been added to the record since the August 2005 RO denial.  This evidence is new because it has not previously been submitted.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis). 

Subsequent to the RO's consideration of this appeal, the United States Court of Appeals for Veterans Claims (Court) decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers.  Evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Under Shade, this new evidence is also material to the Veteran's claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the Veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but, (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

Here, the new evidence establishes that the Veteran has continued to report bilateral foot and heel pain.  The Veteran was diagnosed with "heel arthralgia injury left foot" by the VA Medical Center (VAMC) in August 2009.  Additionally, in August 2009, the Veteran was prescribed "gel heel cups" for both feet by the VAMC.  Throughout his appeal, the Veteran has asserted that his residuals of bilateral foot injuries with fractures and a bilateral heel disability were directly incurred during 

his active military service.  Specifically, in a November 2009 statement, the Veteran stated that he jumped out of an aircraft ("TBM") onto a ship deck that was 10-12 feet below and broke his foot.  In a July 2010 statement, the Veteran reported that he broke his right foot.  The Veteran's DD-214 Form confirms that the Veteran was a member of the United States Navy during his active military service.  In the July 2010 statement, the Veteran described a continuity of symptomatology in both feet (as a result of this in-service injury) since his military discharge.  The Veteran's assertions are presumed credible for the purposes of reopening this claim.  Justus, 3 Vet. App. at 513.  The Veteran has never been afforded a VA examination for this claim.  Therefore, the Veteran's credible lay statements, combined with the current medical evidence, are sufficient to reopen his claim, since they trigger VA's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. at 118.  

Since there is new and material evidence, the claim for service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The claim must now be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as previously mentioned, this will be temporarily deferred pending completion of the additional development of the claim on remand.


Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.



ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the service connection claim can be properly adjudicated

A remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his bilateral foot and heel disability.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to a current diagnosis, the Veteran has credibly reported bilateral feet and heel pain throughout the appeal.  The Veteran was also diagnosed with "heel arthralgia injury left foot" by the VA Medical Center (VAMC) in August 2009.  Additionally, in August 2009, the Veteran was prescribed "gel heel cups" for both feet by the VAMC.  

In regards to an in-service incurrence of this disorder, in a November 2009 statement, the Veteran stated that he jumped out of an aircraft ("TBM") onto a ship deck that was 10-12 feet below and broke his foot.  In a July 2010 statement, the Veteran reported that he broke his right foot.  The Veteran's DD-214 Form confirms that the Veteran was a member of the United States Navy during his active military service.  In the July 2010 statement, the Veteran described a continuity of symptomatology in both feet (as a result of this in-service injury) since his military discharge.  

Therefore, the claims file currently contains medical and lay evidence of a current disorder and an in-service incurrence of this disorder.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of this disorder.  The Veteran has never been afforded a VA examination for this claim.  A VA examination is necessary to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

Additionally, the most recent, relevant outpatient treatment records from the VAMC in Memphis, Tennessee, are dated from August 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Memphis, Tennessee, VAMC, since August 2009.Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.


2.  Obtain and update all private treatment records.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any current bilateral foot and heel disability.  Properly notify the Veteran by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should provide a medical opinion addressing whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current bilateral foot and heel disability is related to his active military service.  Comment on the Veteran's statements about how his foot was injured, and the residuals he experienced since the injuries.  Discuss the medical significance of the statements.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the above actions have been completed, readjudicate the Veteran's claim of entitlement to service connection for residuals of bilateral foot injuries with fractures and a bilateral heel disability.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


